Citation Nr: 0504562	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  01-03 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a higher initial evaluation for 
postoperative spinal stenosis with degenerative disc disease 
of the lumbar spine, evaluated as 60 percent disabling to 
July 20, 1998, and 40 percent disabling effective from 
September 1, 1998 to June 20, 2004.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from February 1971 to 
January 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions issued by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  An August 2000 RO rating decision 
granted service connection for postoperative spinal stenosis 
with degenerative disc disease of the lumbar spine and 
assigned an initial evaluation of 60 percent disabling 
effective August 5, 1997, and 40 percent disabling effective 
from September 1, 1998 to June 20, 2004.  The Board has 
rephrased this issue listed on the title page to reflect that 
a staged rating is in effect.  See Fenderson v. West, 12 Vet. 
App. 119 (1999) (where an appeal stems from an initial 
rating, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection in addition to a prospective 
rating).  A September 2001 RO rating decision denied a claim 
of entitlement to TDIU.  

This case was before the Board in March 2003 at which time 
the Board conducted additional development pursuant to the 
authority granted by 38 C.F.R. § 19.9(a)(2).  Subsequently, 
the United States Court of Appeals for the Federal Circuit 
invalidated the portions of 38 C.F.R. § 19.9(a)(2) which 
authorized the Board to review evidence not initially 
considered by the RO without obtaining a waiver of review 
from the claimant.  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
Board remanded the case to the RO in August 2003 for 
completion of the Board's development request.

In a rating decision dated July 2004, the RO granted a 100 
percent rating for postoperative spinal stenosis with 
degenerative disc disease of the lumbar spine effective June 
21, 2004.  This constitutes a complete grant of the benefit 
sought effective June 21, 2004; accordingly, this decision 
will only consider the question of entitlement to increased 
benefits prior thereto.



FINDINGS OF FACT

1.  Since the inception of the appeal, the veteran's lumbar 
spine disability has been manifested by chronic lumbar spine 
pain, demonstrable muscle spasm, and neurologic findings 
appropriate to the site of diseased disc, when considering 
functional limitations under the ordinary conditions of life.

2.  An informal claim for TDIU was raised on the date of the 
reopened claim for service connection for lumbar spine 
disability, May 12, 1998, as the veteran met the criteria for 
consideration of a TDIU rating and had submitted evidence of 
unemployability.

3.  The veteran has been demonstrably unable to obtain and 
maintain substantially gainful employment due to his service 
connected lumbar spine disability since the date of his 
informal claim.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating, but no higher, for 
lumbar spine disability have been met for the entire appeal 
period prior to June 21, 2004.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998-
2001); 38 C.F.R. § 4.71a, Diagnostic Code 5235-5243 (2002-
2004).

2.  The criteria for entitlement to TDIU have been met since 
May 12, 1998.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. § 4.16(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his lumbar spine disability has 
been 100 percent disabling since the filing of his claim.  
Briefly summarized, the record reflects that the veteran 
underwent a decompressive L4-5 laminectomy in July 1998 due 
to severe stenosis at the L4-5 level.  The veteran's symptoms 
at that time consisted of chronic back pain, neurogenic 
claudication and pain in both lower extremities, absent 
reflexes in both lower extremities, and an antalgic gait.  
His other findings included severe degenerative disc disease 
at L5-S1 as demonstrated by magnetic resonance imaging (MRI) 
scan.  

Thereafter, VA clinic records in 1998 recorded the veteran's 
continued complaint of chronic low back pain with an 
inability to sit for prolonged periods of time.  An 
examination in November was significant for 4+/5 strength of 
both lower extremities with give-way.  In January 1999, he 
reported "some" relief of his discomfort since his surgery 
and was undergoing a walking program.

The veteran appeared and testified at the RO in January 1999 
to continued back pain following his surgery in 1998.  He 
also continued to have problems with muscle spasm with 
occasional pain radiating to his right lower extremity.  He 
had not been working, and his physicians precluded him from 
performing activities such as standing, squatting, stooping, 
lifting, pulling, bending, etc.

On VA examination in February 1999, the veteran reported 
symptoms of low back pain with radiation into the groin and 
down into the legs since his surgery.  His treatment 
consisted of Methocarbomal and Ibuprofen.  On physical 
examination, the veteran was noted to be ambulating with a 
cane and walking slowly on a wide basis.  He had functional 
limitation of range of motion of the back due to pain.  His 
forward flexion was limited to 45 degrees due to pain, 
backward extension limited to 10 degrees due to pain and 
bilateral lateral flexion and rotation limited to 20 degrees 
due to pain.  His knee and ankle jerks were intact.  The 
calves were of equal circumference.  He was given an 
impression of post-operative status spinal canal stenosis at 
L4-L5 with degenerative disc disease and degenerative 
arthritis of the lumbar spine.

Additional VA clinic records include a May 1999 neurology 
consultation that recorded the veteran's complaint of mild 
low back pain exacerbated by standing and walking.  He denied 
leg pain.  His physical examination noted 5/5 motor strength 
with decreased sensory examination of the left thigh.  The 
examiner offered an impression that the veteran's overall 
condition was much improved.  An ambulatory care record that 
same month noted that he was still having trouble doing much 
walking.

A July 1999 letter from the Social Security Administration 
(SSA) noted that the veteran's claim for disability benefits 
had been denied.  It appears from this document that a 
finding was made that the veteran demonstrated a capacity for 
less than sedentary work, but that a vocational expert 
identified other work he could perform considering his age, 
education, work experience, and residual functional capacity.

VA examination in April 2001 recorded the veteran's complaint 
of intermittent low back pain with radiation to both legs.  
He otherwise described "occasional" numbness and weakness 
of the lower extremities.  He took Methocarbomal on an as 
needed (p.r.n.) basis with slight relief.  At times, he was 
required lie down during episodes of severe pain.  He had 
increased pain with all activities and with weather changes.  
He had no absolute functional losses but stated "Everything 
hurts my back."  He was unemployed and spent his day doing 
light yard work such as pushing a lawn mower and watching 
television.  He did not wear a brace and did not engage in an 
exercise program.  He did use a cane for ambulation at all 
times.  On physical examination, he was noted to ambulate 
with a slow shuffling gait.  He had tenderness to palpation 
at L3 to L5 and midline.  His lumbar spine demonstrated 
lumbar flexion to 45 degrees, backward extension to 20 
degrees, lateral flexion to 20 degrees, and rotation to 30 
degrees.  It was noted that the limitation of motion 
corresponded to the point of onset of pain.  Deep tendon 
reflexes were diminished at 1+ bilaterally with a positive 
straight leg raise test on the left at 45 degrees.  He had a 
negative Babinski.  He was given an impression of 
degenerative disc disease of the lumbar spine postoperative 
canal stenosis.

In pertinent part, VA clinic records include an August 2001 
neurology consultation due to the veteran's complaint of 
chronic low back pain, bilateral hip pain, and weakness of 
the lower extremities.  An MRI examination that month was 
significant for straightening of the lumbar spine possibly 
related to muscle spasm or positioning, disc dessication at 
the L4-L5 and L5-S1 levels, mild canal stenosis at the L4-L5 
and L5-S1 levels secondary to diffuse posterior bulging disc 
and mild hypertrophy of the ligamentum flavum and facet 
joints, and mild bilateral neural foraminal narrowing at the 
L4-L5 and L5-S1.  The impression offered was of status post 
L4-5 and L5-S1 laminectomies without recurrent herniated 
nucleus pulposus (HNP), severe degenerative disc disease at 
L5-S1, and left paracentral posterior annular tear at L4-L5.  
In November 2001, he reported symptoms of weakness of the 
knees and legs as well as having problems when bending over.  
His examination at that time noted his ability to heel and 
toe walk.  His reflexes were symmetrical, range of motion was 
decreased to the trunk, straight leg raising (SLR) was 
negative, strength was good and sensory examination was 
intact.  In July 2002, he reported a recent increase in pain.  
In September 2002, the veteran was prescribed Lodine and 
Flexeril in response to his complaint of lower back and right 
leg pain with weakness of the knees.

A January 2004 letter from the veteran noted his symptoms of 
severe lower back pain which went down into his thighs and 
legs.  His symptoms were aggravated by activities such as 
walking for more than 15-20 minutes as well as prolonged 
sitting, standing, bending, stooping or lifting.  He often 
had to lie down for several hours to obtain relief of his 
symptoms.  He argued that it was impossible for him to hold 
down a job due to his symptoms.

On June 21, 2004, the veteran underwent a VA neurology 
examination with benefit of review of his claims folder.  At 
that time, he indicated last working as a security guard in 
the mid-80's.  He reported that, following his surgery in 
1998, he continued to have constant low back pain that 
radiated down over his buttocks and into the posterior aspect 
of the thighs.  He did not describe any pain or paresthesias 
in a radicular distribution in the lower extremities.  He 
took Ibuprofen and had not been prescribed bed rest for his 
lumbar spine disability in the past 12 months.  Functionally, 
he could lift less than 10 pounds comfortably.  He was able 
to walk for about half a mile with the use of a cane.  He 
could only stand for 5 minutes and sit for 20 minutes prior 
to the exacerbation of low back pain.  On physical 
examination, he was noted to ambulate with the assistance of 
a cane.  His lumbar spine demonstrated moderately severe 
paraspinous muscle spasm bilaterally.  Range of motion of the 
lumbar spine was reduced with flexion to 25 degrees, 
extension to 10 degrees and lateral flexion to 15 degrees 
bilaterally with the onset of pain at the ranges of motion.  
His neurologic examination showed strength and muscle tone of 
all major lower extremity muscle groups to be within normal 
limits with no atrophy, fasciculations, or ataxia.  His pain, 
touch, proprioception and vibratory sensations were intact.  
His knee and ankle jerks were trace and symmetrical.  Plantar 
responses were flexor bilaterally.  In pertinent part, the 
examiner offered the following diagnosis:

Degenerative disc disease of the lumbar spine:  
Status postoperative lumbar laminectomy with 
residual chronic low back pain, and decreased 
range of motion of the lumbar spine.  There is 
no objective clinical evidence of lumbar 
radiculopathy at this time.  It is the opinion 
of the examiner that this man[']s lumbar spine 
condition is of such severity at this time 
that would result in individual 
unemployability.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West 2002).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2004).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2004).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).  For TDIU 
purposes, marginal employment is not to be considered 
substantially gainful employment.  38 C.F.R. § 4.17 (2004).  
Factors to be considered, however, will include the veteran's 
employment history, educational attainment and vocational 
experience.  38 C.F.R. § 4.16 (2004).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, 
training, or experience.  Lay evidence is 
competent if it is provided by a person who 
has knowledge of facts or circumstances and 
conveys matters that can be observed and 
described by a lay person.

The RO has assigned a staged rating in this case with the 
veteran's lumbar spine disability evaluated as 60 percent 
disabling effective August 5, 1997, and 40 percent disabling 
effective from September 1, 1998 to June 20, 2004.  
Initially, the Board notes that the veteran's claim for a 
higher rating stems from a service connection claim filed on 
May 12, 1998.  The claim of entitlement to TDIU was formally 
filed on February 13, 2001.

The veteran is in receipt of a 60 percent rating under 
Diagnostic Code 5293 for the time period prior to the 
decompressive L4-5 laminectomy performed in July 1998.  This 
is the maximum rating under Diagnostic Code 5293.  Further 
consideration of 38 C.F.R. §§ 4.40 and 4.45 under this 
diagnostic code, therefore, is unnecessary.  Johnston, 10 
Vet. App. at 85.  The remaining schedular criteria for an 
even higher rating, pertaining to residuals of vertebra 
fracture (Diagnostic Code 5285) and complete bony fixation of 
the spine (Diagnostic Code 5286), are not applicable.  

However, the evidence in this case prior to the veteran's 
surgery noted the presence of chronic back pain, neurogenic 
claudication and pain in both lower extremities, absent 
reflexes in both lower extremities, and an antalgic gait.  He 
was unemployed prior to his surgery with his report of an 
inability to sit or stand for prolonged periods of time.  
There were allegations of record from the veteran that he was 
unable to maintain employment due to his lumbar spine 
disability.  The Board notes that the 60% rating for the 
service connected lumbar spine disability rendered him 
eligible for consideration of a TDIU rating.  See 38 C.F.R. 
§ 4.16(a) (1998).  The Board finds that his eligibility for a 
TDIU rating, when viewed in the context of his claimed 
unemployability, reasonably raised an informal claim for TDIU 
on the date of reopened claim; May 12, 1998.  

The veteran's symptoms following his surgery in July 1998 
demonstrated some decrease and persistence in his pain and 
neurologic symptoms as reported by the veteran.  However, the 
veteran also described the continuation of severe symptoms 
and functional limitations with prolonged or repeated use of 
the lumbar spine.  In June 2004, a VA examiner opined that, 
even absent any chronic neurologic symptoms, the veteran is 
currently deemed unemployable due to his degenerative disc 
disease of the lumbar spine.  Given that the veteran's 
current symptoms are somewhat less severe than in the time 
period prior to his surgery in 1998, the Board finds that the 
evidence of record strongly suggests that the veteran has 
been demonstrably unable to obtain and maintain substantially 
gainful employment due to his service connected lumbar spine 
disability since the date of his informal claim.  Therefore, 
the Board exercises reasonable doubt in favor of the veteran 
and grants entitlement to TDIU effective to the date of 
informal claim; May 12, 1998.

The Board further notes that the veteran has been assigned a 
40 percent schedular evaluation for lumbar spine disability 
from September 1, 1998 to June 21, 2004.  Following the 
decompressive L4-5 laminectomy performed in July 1998, the 
evidence of record demonstrates that the veteran's symptoms 
of neurogenic claudication and pain in both lower extremities 
with absent reflexes in both lower extremities were no longer 
chronic in nature.  However, the post-operative findings do 
include findings of 4+/5 strength of both lower extremities 
with give-way in November 1998, decreased sensory examination 
of the left thigh in May 1999, and diminished deep tendon 
reflexes with a positive straight leg raise test on the left 
at 45 degrees in April 2001.  The veteran continued to 
complain of chronic low back pain.  He reported symptoms of 
increased low back pain, lower extremity pain, functional 
limitations and lower extremity weakness that manifested 
after use of the lumbar spine.  He described the activities 
leading to his exacerbated symptoms as sitting for more than 
15 minutes and standing for more than 5 minutes.

The rating criteria counsel the Board to assess functional 
impairment as it adversely affects the ability of the body to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2004).  Following 
the surgery in 1998, the veteran indicates having lived a 
sedentary lifestyle and not engaging in employment.  He has 
also provided credible, and competent, descriptions that his 
symptoms became severely exacerbated by activity.  A VA 
examiner in February 1999 has provided opinion that the 
veteran manifests functional limitation of the lumbar spine 
due to pain.  The Board must consider whether a higher rating 
is warranted under Diagnostic Code 5293 when consideration is 
given to 38 C.F.R. §§ 4.40 and 4.45.  VAOPGCPREC 36-97 (Dec. 
12, 1997).  

The veteran's post-operative findings include moderately 
severe lumbosacral spasm with an MRI finding of straightening 
of the lumbar spine consistent with muscle spasm.  His MRI 
findings also include disc dessication and stenosis at the 
L4-L5 and L5-S1 levels.  His documented symptoms of decreased 
strength of both lower extremities with give-way weakness, 
decreased left thigh sensory examination, and diminished deep 
tendon reflexes with a positive straight leg raise test on 
the left may be attributed as neurologic findings of his 
deceased discs.  These findings were not persistent in 
nature.  However, the veteran's statements establish that 
such symptoms manifested themselves with use of the lumbar 
spine.  With consideration of the veteran's functional 
limitations in the context of the ordinary conditions of 
daily life, the Board exercises reasonable doubt in favor of 
the veteran by finding that his lumbar spine disability has 
been manifested by chronic lumbar spine pain, demonstrable 
muscle spasm and neurologic findings appropriate to the site 
of diseased disc since the inception of the appeal.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 4.40, 4.45 
(2004).  Therefore, the Board grants a 60 percent schedular 
rating under Diagnostic Code 5293 for the entire appeal 
period.

As noted above, the 60 percent schedular rating for the 
veteran's lumbar spine disability is the maximum schedular 
rating under the "old" criteria.  38 U.S.C.A. § 4.71a, 
Diagnostic Code 5293 (1998-2001).  The evidence is clear that 
the veteran does not manifest unfavorable ankylosis of the 
entire spine to warrant consideration of a 100 percent rating 
under the "new" criteria.  See 38 U.S.C.A. § 4.71a, 
Diagnostic Codes 5235-5243 (2001-2004).

In so holding, the Board notes that the veteran filed his 
claims in 1998.  On November 9, 2000, the provisions of the 
Veterans Claims Assistance Act (VCAA) of 2000 were enacted 
into law.  106 P.L. 475, 114 Stat. 2096 (2000).  In pertinent 
part, this law redefined VA's notice and duty to assist 
requirements in the development of certain claims for 
benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 5107 (West 
2002).  

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In this case, the initial AOJ decision on the initial rating 
claim was made prior to enactment of the VCAA on November 9, 
2000.  Throughout the appeal, the RO has provided the veteran 
a Statement of the Case (SOC) and Supplemental Statements of 
the Case (SSOC) which have periodically advised him of the 
legal standards applicable to the claim, the evidence 
reviewed, and the Reasons and Bases for denying his claim.  
The veteran was advised of a change in schedular criteria by 
an undated letter sent by the Board in approximately 2003.  
He was provided his VCAA letter on December 17, 2003 which 
advised him of the types of evidence and/or information 
deemed necessary to substantiate his claim as well as the 
relative duties on the part of the veteran and VA in 
developing the claim.  This letter included sections entitled 
"What Do We Still Need from You," "Where You Should Send 
What We Need," "How long Do You Have To Send Us What We 
Need," "Can You Take Longer Than 60 Days to Send Us What We 
Need," "How Can You Contact Us," "What Is the Status of 
Your Claim and How You Can Help," "VA is responsible for 
getting the following evidence," "On your behalf, VA will 
make reasonable efforts to get the following evidence," 
"How Can You Help VA," and "What Must The Evidence Show To 
Establish Entitlement To The Benefit You Want."  The veteran 
to send the evidence that he had and/or to provide VA with 
sufficient information for VA to assist in obtaining the 
relevant information.  Based upon the above, the Board finds 
that the content requirements of 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b)(1) have been satisfied.

Technically, the Board concedes that the VCAA notice in this 
case was not provided to the veteran prior to the initial AOJ 
adjudication denying the claim.  This is so because of 
impossibility; the section 5103 provisions did not become law 
until after the initial AOJ decision.  As such, VA took a 
reasonable approach of providing a section 5103 notice in a 
commonsense manner consistent with the procedural posture of 
the case; a rule of construction adopted by the United States 
Supreme Court in similar cases where procedural rules are 
applied retroactively.  See Landgraf v. USI Film Products, 
511 U.S. 244, 280 (1994); Lindh v. Murphy, 512 U.S. 320, 328-
29 (1997).

In Pelegrini II, the CAVC noted that the VCAA timing 
requirements serve the purpose of providing an orderly 
sequence of claims development and adjudication for which the 
claimant could expect compliance.  However, the Pelegrini II 
Court recognized that, in situations such as this case where 
the initial AOJ determination was rendered prior to the 
enactment of the VCAA, that there was no specific requirement 
that the claim be returned to the AOJ as though the original 
decision was nullified.  Rather, the issue turned on whether 
any deviation from the orderly process of the appeal would 
result in any prejudicial effect to the claimant.  The 
primary prejudicial effect identified by the CAVC appears to 
be its concern that, had a claimant been provided a VCAA 
notice prior to an initial AOJ adverse determination, the 
claimant might have been able to present or point to evidence 
that could have resulted in a grant of the claim.  See Huston 
v. Principi, 17 Vet. App. 195, 203 (2003).  

In the claim at hand, the veteran has provided lay 
descriptions of his lumbar spine symptoms.  VA has obtained 
his VA clinic records, his private clinic records and the 
decision by the Social Security Administration.  VA has also 
provided the veteran VA examination.  His TDIU claim has been 
granted in full, and he clearly does not exhibit the types of 
symptoms and deformities required for a higher schedular 
evaluation of the lumbar spine.  On this record, the Board 
finds that any defect with respect to the VCAA timing 
requirement in this case was harmless error and that the 
particular concern identified in Huston is obviously not 
present in this case.  See 38 C.F.R. § 20.1102 (2003) (an 
error or defect by the Board which does not affect the merits 
of the issue or the substantive rights of a claimant will be 
considered harmless error and not a basis for vacating or 
reversing a decision).  The Board also finds that the duty to 
assist provisions of 38 U.S.C.A. § 5103A have been satisfied.

The Court has concluded that the VCAA does not require a 
remand where a claimant was fully notified and aware of the 
type(s) of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
a claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When, as here, it is evident that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Accordingly, the Board finds 
that VA has complied with its duties under the VCAA.


ORDER

A 60 percent schedular rating, but no higher, for lumbar 
spine disability is granted effective to the date of claim.

A claim of entitlement to TDIU is granted effective to the 
date of claim.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


